DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that a “first filling member is placed on the first area of the display” and also that a “second filling member is places on the first area of the display” however it appears from the context of the claim language that the second filling member is intended to be placed in the second area of the display (i.e., corresponding at least in part to the curved area). It is therefore unclear where the second filling member is intended to be placed. For purposes of examination, the “second filling member” corresponding to the thicker filling member will be considered to be placed in the curved or second area of the display. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al. (US 2015/0103474, “Cho”) in view of Cho et al. (US 2016/0295715, “Cho ‘715”). 
Regarding claim 1, Cho teaches a display device having a curved display (e.g., [0007]) having an outer polymer resin layer ([0060], e.g., layer 505, corresponding to the claimed window layer and having a single thickness) that has flat and curved portions (Figs 7A, 7B, 8, e.g., [0087], layer 505). Cho teaches that the display includes first and second areas corresponding to the flat and curved portions of the window cover (see display 570, 580, Fig. 8, [0084] [0085]). Cho further teaches that there may be a filler material between the display and the outer polymer layers in both the flat and the curved areas (e.g., window member 510, corresponding to the claimed first and second filling members, between inner display and the outer resin and protection layers, e.g., [0060] – [0067], [0011] – [0013]) and that the layers may be connected to each other by an optically clear adhesive (e.g., [0085] – [0088], Fig. 8, [0011] – [0013]). Cho teaches that the window member, corresponding to the claimed filling members, may be made of a transparent resin (and thus may be an optically clear resin, [0047], [0048], [0011]). Cho additionally teaches that the member between the outer window layer and the display may have a greater thickness in the bending area than the flat area, and thus the space between the window and the underlying display in the bending area is greater than that in the flat area (see Fig. 2, T1 vs T3, T2, e.g., [0056]). Additionally, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thicknesses and radii of curvatures of the various layers with respect to one another in order to prevent or reduce image distortions in the device and to improve the viewing angle for the device ([0021] - [0023],[0046], [0047], and see [0053] noting improvements from adjusting the radius of curvature and thickness of a layer). 
    PNG
    media_image1.png
    395
    642
    media_image1.png
    Greyscale
	Cho fails to specifically teach the claimed relationship between the radiuses of curvature of the display panel and the window member and that the second space area, corresponding to the curved area, contains a filling member thicker than that in the flat area. However, in the same field of endeavor of window laminates for use in display devices ([0005]), Cho ‘715 teaches that it is known to adjust or modify the thickness of an adhesive component between a window member and a display panel in a curved area by adjusting the radius of curvature of the window and the display panel ([0007], [0008], [0023], [0051], and see [0066] - [0069], describing thicknesses of the adhesion member between the different areas of the window and display, see also Fig. 2) and that doing so may provide help to limit stress applied to bending or curved areas and thus may minimize light leakage from the display ([0069]). It therefore would have been obvious to have adjusted the radiuses of curvature of the display and the window members in order to manipulate a high thickness of adhesive or resin material between the window member and the underlying display in a bending or curved area in order to help to limit stress applied to bending or curved areas and thus may minimize light leakage from the display (Cho ‘715, [0069]).
    PNG
    media_image2.png
    470
    668
    media_image2.png
    Greyscale

Regarding claim 3, Cho additionally teaches that the device may further include an adhesive material connecting the display to the window area which may be an optically clear adhesive ([0012], [0013], [0018]). 
Regarding claim 4, Cho additionally teaches that the window member may support the space between the curved and second area ([0086], [0087] – [0089], Figs. 7A, 7B, 8, wherein window layer 320 or 520 supports between the underlying device and the outer protection layers, see also [0050] – [0053]).
Regarding claim 5, Cho teaches that the curved portion of the window layer may be thicker than the flat portion ([0046]; see also Cho ‘715, Fig. 2, [0066] – [0069]).

Response to Arguments
Applicant’s arguments filed 8/9/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1 and 3-5 are rejected as described above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782